— Orders, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about August 27, 1991 and January 8, 1992, which, insofar as appealed from, denied defendants-appellants’ motions to change venue from Bronx County to Rockland County, unanimously affirmed, with costs.
We agree with the IAS Court that defendants failed to establish that the convenience of non-party witnesses would be promoted by the proposed change of venue (CPLR 510 [3]), nor did defendants furnish any statement identifying the non-party witnesses expected to be called at trial and specifying the nature of their testimony (see, Clark v New Rochelle Hosp. Med. Ctr., 170 AD2d 271).
We have considered all other claims and find them to be without merit.
The unpublished decision and order of this Court entered herein on September 29, 1992 is hereby recalled and vacated. Concur — Carro, J. P., Kupferman, Ross and Asch, JJ.